SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1108
KA 13-01934
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

COLLIN M. BROWN, DEFENDANT-APPELLANT.


WILLIAMS HEINL MOODY BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered October 1, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the first
degree (four counts).

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Mackey, 79 AD3d 1680, 1681, lv denied 16 NY3d 860).




Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court